Wyly, J.
In January, 1845, William J. Beatty and Clara Brown were married in the parish of Rapides; this marriage was dissolved by the death of Mrs. Beatty in the fall of 1847. Her daughter, Judith Beatty, her sole surviving heir, married the plaintiff, L. A. Sauton, and in the year 1865 died, leaving the two minor children represented by the plaintiff as natural tutor as her sole surviving heirs.
In behalf of these minors the plaintiff herein claims one undivided half of the plantation seized by W. E. Leverich, the judgment creditor of William J. Beatty, the sale of which he enjoins, and also claims the proceeds of the other half on the ground that Beatty was indebted tp his wife, the grandmother of the minors, in the sum of $12,500, for paraphernal funds received and appropriated by him during the marriage with the said Mrs. Beatty, and the tacit mortgage securing said indebtedness bears on the property seized and is superior in rank to the mortgage of William E. Leverich, the seizing creditor. The plaintiff alleges that the said plantation was acquired by William J. Beatty during the marriage with his wife, Clara Brown; that at her death one-half thereof belonged to her as partner in community, there being no community debts; that the same was inherited by Mrs. Sauton, from whom the minors derived title by inheritance.
The court gave judgment for plaintiff, perpetuating the injunction, decreeing the minors to be the'owners of one undivided half of the plantation and decreeing them to recover from the defendant, William J. Beatty, $12,500, with ñve per cent, per annum interest thereon from the thirty-first day of December, 1847, with recognition of mortgage upon the property of the said William J. Beatty, dating, ranking and taking effect from the seventh day of March, 1845.
The defendants and the intervenors have appealed.
It is proved that the iiroperty involved in this litigation was acquired by William J. Beatty during the marriage with his wife, Clara Brown; that the minors are her grandchildren, being the issue of the marriage of Judith Beatty with L. A. Sauton and being her sole heirs; and that the said Judith Beatty was the sole surviving heir of the said Mrs. Beatty, who died in the fall of 1847. The title to one *461undivided half of the plantation seized by W. E. Leverich, the judgment creditor of William J. Beatty, is, therefore, established in the minors, it being the share of their grandmother in the community which existed between her and her husband, William J. Beatty. The claim for $12,500 paraphernal funds received and appropriated by said Beatty, as alleged, is also satisfactorily established, together with the legal mortgage securing the same ; but it is contended that this mortgage was not recorded, .as required by law, previous to the first day of January, 1870.
The mortgage not being in the shape of a written act or judgment, M. Ryan caused to be recorded in the parish of Rapides, on the thirtieth day of November, 1869, the following statement, to wit:
“ State or' Louisiana, Parish of Rapides.
“The statement of M. Ryan,'being cognizant of the facts herein stated and of the sum received and all other matters pertinent to Uhf^ipresents, shows that Louis A. Santón, tutor of the minors Lou.0a Amelia and Clara Maria, the issue of his marriage with Judith Beatty, that they (the minors) did inherit from their mother twelve thousand five hundred dollars, and bearing five per cent, per annum interest from the thirty-first day of December, one thousand eight hundred and forty-seven, and to secure to them the said sum they have a tacit mortgage on a certain plantation in the parish and State aforesaid, containing about one thousand acres, and being the same plantation on which William J. Beatty now resides; they, the said minors, also •claim that they derived the said property in the following maimer, to wit: William J. Beatty married Clara Brown, their grandmother, in the year 1845, and that immediately after said marriage the said William J. Beatty received twelve thousand five hundred dollars, the paraphernal property of his said wife, Clara Brown; and that the said Beatty did use and convert to his own use and benefit the said twelve thousand five hundred dollars; that the said Clara Brown, the wife of ■the said William J. Beatty, died in the year 1847 j and the said minors further claim that they are entitled to be reimbursed the said sum, with interest from judicial demand, ranking from the date of the reception of said sum, as set forth. MICHAEL RYAN.
“Sworn and subscribed before me this, the thirtieth, day of November, 1869. J. H. C. BARLOW, Parish Judge.”
We regard the registry of this written statement, detailing the facts and circumstances, under oath, of the claim on which the legal mortgage of the plaintiff is based, as a substantial compliance with the first and eighth sections of act No. 95 of the acts of 1869, entitled “ An act to carry into effect article 123 of the Constitution and to provide for recording all mortgages and privileges.” The mortgage asserted by the plaintiff is not the mortgage of a minor against his tutor, which *462tlie act referred to requires to be registered according to sections Iavo and eleven, of said act; but it is the mortgage accorded by laAV to> secure the claim of a married Avoman for paraphernal funds received and apxu'opriated by her husband.
The plaintiff claims by inheritance the debt and the mortgage due by William J. Beatty to bis Avife, Clara Brown, and in this proceeding-seeks to recover the same.
We think the certified copy of the statement Avas properly received to prove the registry, and that the bill of exceptions to the ruling of the court receiving it was not well taken.
We see no error in tlie judgment.
Judgment affirmed.
Rehearing refused.